Citation Nr: 0203526	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  96-31 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post medial meniscectomy of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel






INTRODUCTION

The veteran had active service from November 1974 to April 
1976 and from February 1980 to October 1992.

The current appeal arose from a February 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, granted 
entitlement to service connection for right knee status post 
medial meniscectomy with assignment of a 10 percent 
evaluation effective March 3, 1995.  

In September 1997, after adjudicating other issues then 
pending on appeal, the Board of Veterans' Appeals (Board) 
remanded the claims of entitlement to an initial evaluation 
in excess of 10 percent for right knee status post medial 
meniscectomy to the RO for further development and 
adjudicative action.  

In September 1999 the RO affirmed the previous initial 
evaluation of 10 percent for right knee status post medial 
meniscectomy.

In September 1999 the RO also denied entitlement to service 
connection for fibromyalgia.  

In April 2000, after adjudicating other issues then pending 
on appeal, the Board again remanded to the RO the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for right knee status post medial meniscectomy.  

The Board's review of the evidentiary record discloses that 
in response to the veteran's June 2000 notice of disagreement 
with the September 1999 denial of entitlement to service 
connection for fibromyalgia, the RO issued a Statement of the 
Case in July 2000.  While there has been no substantive 
appeal submitted with respect to this claim, the RO 
nonetheless issued a Supplemental Statement of the Case in 
March 2001, and the service representatives at the RO and the 
Board have included this claim in their statements on behalf 
of the veteran.  

It appears that the veteran is endeavoring to reopen the 
claim of entitlement to service connection for fibromyalgia.  
This issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for fibromyalgia has neither been procedurally 
prepared nor certified for appellate review and the Board is 
accordingly referring this issue to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The case has been returned to the Board for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With further respect to the issue of service connection for 
fibromyalgia, the Board notes that a prematurely completed 
substantive appeal in this regard dated as received at the RO 
in November 1999 and stapled to the Board's previous denial 
of reconsideration of a previous Board decision date stamped 
as having been received at the RO in March 2000, addressing 
this issue and the veteran's claim in general appears to have 
been associated with the claims file while the Board was 
reviewing the appellant's claims prior to issuance of the 
April 2000 above-referenced Board decision.  

In the above statement the appellant requested a hearing 
before a travel Member of the Board at the RO.  
The Board's evaluation of the record in the aggregate 
discloses that the veteran appears to be pursuing the issue 
of entitlement to an initial evaluation in excess of 10 
percent for the status post medial meniscectomy of the right 
knee, the claim of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for fibromyalgia which has been referred to the RO 
for initial consideration, and possibly other issues, though 
this is not clear by the evidence of record.

It is a basic principle of veteran's law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2001).  Pursuant to 38 C.F.R. § 20.700 (2001), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

The Board notes that this case must be remanded to the RO for 
additional development because the type of development 
required is the kind that must be performed at the RO level.  
See Chairman's Memorandum 01-02-01 (2002).

Under the circumstances of this case, the Board is deferring 
adjudication of the claim of entitlement to an initial 
evaluation in excess of 10 percent for status post medial 
meniscectomy of the right knee pending a remand of the case 
to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to schedule the appellant for a personal 
hearing before a Member of the Board 
sitting at the RO.  A copy of the notice 
to the appellant of the scheduling of the 
hearing should be placed in the record.


Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the appellant due process of law.  
The appellant need take no action until she is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


